DETAILED ACTION
Status of Claims
This Office Action is in response to Patent Board Decision on 09/01/2021.
Claims 10-21 are pending while claims 1-9 are canceled.
Claims 10-21 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The present invention is directed to generating a cryptogram during a transaction by a processor of a mobile device by determining the transaction type (e.g., card-present transaction, card-not-present transaction, high value transaction, low value transaction, local transaction, international transaction, etc.), selecting an encryption key based on a transaction type, encrypting the transaction data using the encryption key as a cryptogram and transmitting the cryptogram with the transaction data as an authorization request message to a merchant server, wherein the merchant server determines that the cryptogram was generated using an encryption key based on the transaction type before authorizing the transaction.
This Application is allowed based on the decision by the Patent Trial and Appeal Board on 09/01/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WODAJO GETACHEW/Examiner, Art Unit 3685

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685